J-A22018-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

    M. E. K.,                                :    IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                        Appellant            :
                                             :
                v.                           :
                                             :
    J. E. K.,                                :
                                             :
                        Appellee             :    No. 222 EDA 2019

                     Appeal from the Order Entered December 20, 2018
                     in the Court of Common Pleas of Delaware County
                          Domestic Relations at No(s): 2015-00837
                                                       PACSES # 998115266

BEFORE: MURRAY, J., STRASSBURGER, J.* and PELLEGRINI, J.*

MEMORANDUM BY STRASSBURGER, J.:                     FILED NOVEMBER 13, 2019

         M.E.K. (Mother) appeals from the order entered on December 20, 2018,

which decreased the monthly child support obligation to Mother after J.E.K.

(Father) filed a petition for modification of support.1 Upon review, we affirm.

         Mother and Father were married in August 1997, and separated in

February 2013. They are the parents of three children (Children), born in May

2001, November 2002, and April 2005.             Mother has maintained primary

physical custody of Children. On November 6, 2015, the trial court entered

an agreed to support order. It awarded Mother $4,346.43 per month in child




1 By order filed March 8, 2019, this Court quashed Mother’s appeal with
respect to the portion of the December 20, 2018 order regarding alimony
pendente lite (APL). See Order, 3/8/2019.




* Retired Senior Judge assigned to the Superior Court.
J-A22018-19

support.2    On March 31, 2016, Father filed a petition for modification of

support, seeking a reduction in support.3 After a hearing, on June 27, 2016,

a support master recommended decreasing the child support to $1,300 per

month, plus $130 per month in arrears.

        Mother then filed a demand for a de novo hearing before the trial court.

The trial court held hearings on December 5, 2016, December 20, 2016, and

January 20, 2017. The trial court entered an order on May 2, 2017, which

imputed an annual earning capacity of $240,704.33 to Father4 and $60,143

to Mother,5 and ordered Father to pay Mother $1,981.38 per month in child




2   The order also awarded Mother $7,653.57 per month in APL.

3 Father was employed from 2007 to 2014 with the Glen Beck Organization.
In 2013 and 2014, he earned more than $500,000 per year. He was
terminated for cause in November 2014, and received a severance package
that included payment of $750,000 over 18 months ($30,000 per month),
which ended in May 2016. Accordingly, Father sought to decrease his support
obligation.

4 Father has a law degree and a master’s degree in public policy. Based on
Mother’s expert report, the trial court derived Father’s imputed earning
capacity from “an average of the salary for persons in the 50th percentile for
heads of nonprofits ($286,250), chief of staff ($195,863)[,] and personal
injury lawyer.” Order, 5/2/2017, at ¶ 24 (unnecessary capitalization omitted).

5 Mother has a law degree, but has not worked outside of the home for many
years. Based on Father’s expert report, the trial court derived Mother’s
imputed earning capacity from “an average of the salaries reflected in
[Father’s] expert report … for the most appropriate positions for [Mother] of
lawyer, claims adjuster[,] and paralegal.” Order, 5/2/2017, at ¶ 36.



                                      -2-
J-A22018-19

support.6

      On October 6, 2017, Father filed a petition for modification of support,

where he requested a decrease in his support obligation due to a material

change in his income. The trial court dismissed his petition on January 22,

2018, when Father failed to appear at a scheduled hearing.7,   8   Father filed a

motion for reconsideration the next day, which the trial court denied on

February 16, 2018.

      Meanwhile, on February 2, 2018, while his motion for reconsideration

was pending, Father filed a subsequent petition for modification of support,

which similarly sought a decrease in his support obligation.        Following a

hearing, the petition was dismissed by a support master on March 19, 2018,

because “no documentation [was] produced” by Father. Order, 3/29/2018,

at 2. Father then filed a demand for a de novo hearing before the trial court.


6The child support award was reduced from $2,466.06 per month based upon
Father’s payment of $2,100 per month for health insurance for himself,
Mother, and Children. Father was also ordered to pay Mother $2,198.51 per
month in APL and $459.78 per month on arrears. On May 15, 2017, the trial
court amended its May 2, 2017 order to reduce the monthly arrearage
payment to $418.

7 According to Father, he failed to appear “due to an inadvertent scheduling
error.” Father’s Brief at 10.

8 In the meantime, on December 29, 2017, Father filed a notice of appeal in
this Court, docketed at number 275 EDA 2018, from a trial court order dated
November 29, 2017, which denied Father’s objection to a Financial Institution
Data Match (FIDM) freeze of his bank account relating to a dispute over the
arrears balance. By per curiam order, this Court remanded that appeal and
relinquished jurisdiction on May 3, 2018. Order, 5/3/2018.


                                    -3-
J-A22018-19

Following continuance requests by both parties, the trial court held a hearing

on December 4, 2018.

      At the hearing, Father and Mother testified. According to Father, from

May to August 2017, he sought employment in the greater Philadelphia area

at the earning capacity of $240,704.33 that had been imputed to him by the

trial court in May 2017. N.T., 12/4/2018, at 29-31, 34, Exh. D-1. Father

testified that he was unsuccessful in his attempts, having applied to nearly

100 job openings, including positions as an attorney, director of development,

vice president of operations, and executive director. Id. However, Father

received only three interviews and zero offers. Id. According to Father, his

hiatus from the practice of law for many years while he performed non-legal

work at the Glen Beck Organization was a factor in his not receiving any offers.

Id. Moreover, Father testified that he had been alienated from his Mormon

church congregation due to his extramarital affairs, and could no longer use

it as a source of legal referrals as he had done when he was in private practice.

Id. at 43-44.     Father also testified that from May to August 2017, he

networked with about a dozen attorneys he knew from his days in private

practice, but that effort did not result in any job offers. Id. at 31.

      In the meantime, Father had started a social media marketing company,

Little Cloud Media, of which he is founder and president. Id. at 34-35. In

August 2017, the National Federal Lands Conference, a non-profit organization

based in Utah, offered Little Cloud Media a contract that provided $20,000 in


                                      -4-
J-A22018-19

monthly revenue, from which Father could draw an annual salary of $109,000.

Id. at 29, 35, 44, 114. Father stated that his annual salary is set by Little

Cloud Media’s board of directors.   Id. at 35, 115.    According to Father, a

condition of the contract was his relocation from Glen Mills, Pennsylvania to

Ogden, Utah. Id. at 29-30. Father testified that he had no desire to move to

Utah, but accepted the offer as a “lifeline” because it was the only offer he

received and he was going into debt with his support obligation. Id. at 29-

30, 40. Father relocated to Utah in August and September 2017. Id. at 29.

Father also stated that once in Utah, he started a law practice, Peace Legal,

but it did not generate enough revenue for him to draw a salary. Id. at 34.

Father presented documentary evidence of his gross earnings for the first 10

months of 2018 of $111,916.74, as well as his 2017 tax return. Id. at Exh.

D-2, D-11.

      Mother also testified at the hearing. She stated that she is not employed

outside the home and does not earn any income. Id. at 133. According to

Mother, she stopped working outside of the home to care for Children when

Father started his position with the Glen Beck Organization, because Father

often worked and traveled out of state for long periods of time. Id. at 135.

Mother stated that during Father’s years working with the Glen Beck

Organization, he was home an average of one weekend per month. Id. at

138-39. Mother testified that she did not return to work as Children got older

because they are accustomed to her being the parent who is available and


                                     -5-
J-A22018-19

responsible for Children’s obligations such as school, homework, activities,

field trips, dinner, etc., as well as her being a “steadying force” for Children

through the parties’ divorce. Id. at 136-38.

      On December 20, 2018, the trial court entered the order at issue here,

which decreased Father’s child support obligation. Specifically, the trial court

determined Father’s monthly net income to be $7,834.17, and Mother’s

monthly net income to be zero. Accordingly, the court reduced Father’s child

support obligation to $2,039 per month.9 Mother filed a timely appeal from

that order, and both Mother and the trial court complied with Pa.R.A.P. 1925.

      In summary, the parties have been involved in protracted litigation over

the amount of Father’s child support, APL, and arrearage obligation to Mother,

precipitated by Father’s termination from his job in November 2014, at which

he was earning over $500,000 annually. Since Father received a generous

severance package when his employment was terminated, the parties came

to an agreement of the amount of Father’s support obligation.        It did not

become an issue until May 2016, when the severance payments ended. At

that time, Father sought to decrease his support obligation, as Father had not

secured employment at a similar level of income. The record is replete with

filings by the parties over the years, but at its core, Father’s support

obligations have been decreased twice by the trial court, once in May 2017




9 The trial court further ordered Father to pay $1,738.55 per month in APL,
for a total monthly support obligation of $3,777.55, plus $377.76 on arrears.
                                     -6-
J-A22018-19

and again in December 2018. The December 2018 child support order is the

subject of this appeal.

      Mother lists six, albeit overlapping, issues in the statement of questions

presented section of her brief. The crux of Mother’s issues is her contention

that the trial court should have dismissed Father’s petition to modify support

because Father failed to establish a material and substantial change in

circumstances, and that the trial court should have imputed the earning

capacity of a licensed practicing attorney for Father because Father failed to

establish his income or earning capacity. Id. at 1-2.

      We set forth our well-settled standard of review and applicable principles

of law with respect to a support order.

      When evaluating a support order, this Court may only reverse the
      trial court’s determination where the order cannot be sustained on
      any valid ground. We will not interfere with the broad discretion
      afforded the trial court absent an abuse of the discretion or
      insufficient evidence to sustain the support order. An abuse of
      discretion is not merely an error of judgment; if, in reaching a
      conclusion, the court overrides or misapplies the law, or the
      judgment exercised is shown by the record to be either manifestly
      unreasonable or the product of partiality, prejudice, bias or ill will,
      discretion has been abused. In addition, we note that the duty to
      support one’s child is absolute, and the purpose of child support
      is to promote the child’s best interests.

Silver v. Pinskey, 981 A.2d 284, 291 (Pa. Super. 2009) (citation and

quotation marks omitted).

      “An award of support, once in effect, may be modified via petition at

any time, provided that the petitioning party demonstrates a material and

substantial change in [his or her] circumstances warranting a modification.”

                                       -7-
J-A22018-19

Plunkard v. McConnell, 962 A.2d 1227, 1229 (Pa. Super. 2008), citing 23

Pa.C.S. §4352(a) (“A petition for modification of a support order may be filed

at any time and shall be granted if the requesting party demonstrates a

substantial change in circumstances.”) and Pa.R.C.P. 1910.19. Rule 1910.19

provides as follows.

      Pursuant to a petition for modification, the trier-of-fact may
      modify or terminate the existing support order in any appropriate
      manner based on the evidence presented without regard to which
      party filed the petition for modification. If the trier-of-fact finds
      that there has been a material and substantial change in
      circumstances, the order may be increased or decreased based on
      the parties’ respective monthly net incomes, consistent with the
      support guidelines, existing law, and Pa.R.C.P. No. 1910.18(d),
      and the party’s custodial time with the child at the time the
      modification petition is heard.

Pa.R.C.P. 1910.19(c).      “The burden of demonstrating a material and

substantial change rests with the moving party, and the determination of

whether such change has occurred in the circumstances of the moving party

rests within the trial court’s discretion.”    Plunkard, 962 A.2d at 1229

(citations and internal quotation marks omitted).

      Mother first complains that the trial court should have dismissed Father’s

petition for modification because it failed to aver specifically a material and

substantial change in circumstances. See Mother’s Brief at 15. We find this

issue waived as Mother failed to raise it in the court below. See Pa.R.A.P.

302(a) (“Issues not raised in the lower court are waived and cannot be raised

for the first time on appeal.”). Although Mother raised the issue in her Rule

1925(b) statement, “we consistently have held that appellants may not raise

                                      -8-
J-A22018-19

issues for the first time in a Rule 1925(b) statement.” Morgan v. Morgan,

117 A.3d 757, 762 (Pa. Super. 2015) (citation omitted).

      Even if Mother had not waived this claim, it would fail nonetheless.

Summers v. Summers, 35 A.3d 786, 789 (Pa. Super. 2012) (holding that

trial court’s acceptance of father’s petition to modify child support, even

though petition failed to comply with Pa.R.C.P. 1910 by specifying the material

and substantial change upon which the petition was based, did not prejudice

mother or violate her due process rights). Here, Father’s reason for seeking

modification (his move to Utah and change in employment) was known to the

parties, at a minimum, at the March 19, 2018 conference before the support

master, which was held more than eight months prior to the December 4,

2018 de novo hearing before the trial court. See id. As in Summers, “Mother

had notice of the basis of Father’s claims prior to the de novo hearing, [and]

thus the faulty petition[10] for modification did not prejudice Mother.” Id.

      Next, Mother contends that not enough time had elapsed when Father

filed the petition for modification at issue here. See Mother’s Brief at 17-18.




10  Father’s petition for modification is a standard form, signed by Father, and
filed with the Delaware County Domestic Relations Section. Father’s petition
did not set forth any material or substantial change in circumstances upon
which the petition was based. Instead, Father merely checked the circle to
decrease his support obligation in paragraph two, and in the space provided
for a petitioner to describe any change in circumstances he or she alleges form
the basis of a petition, Father baldly stated “material change in
circumstances.” Petition for Modification, 2/2/2018, at 2. See Summer, 35
A.3d at 789 n.2.


                                     -9-
J-A22018-19

Mother argues that Father was required to prove a material and substantial

change in the eleven days between the trial court’s dismissal of Father’s

petition on January 22, 2018 due to his failure to appear, and Father’s

subsequent petition for modification filed on February 2, 2018.     Id. at 18.

Such claim fails because, as noted supra, “[a] petition for modification of a

support order may be filed at any time.…” 23 Pa.C.S. § 4352(a) (emphasis

added); see also Plunkard, supra. Moreover, during the time period Mother

contests, the most recent support order was the May 2017 support order and

Father was still subject to the support obligation therein. See Samii v. Samii,

872 A.2d 856, 863 (Pa. Super. 2005) (rejecting mother’s claim that a material

change in circumstances should be measured from a 1999 support order,

instead of a 2002 support order, and holding “the most recent order is the one

that is pertinent to the determination of whether a change in circumstances

has occurred.”).   Accordingly, at the December 4, 2018 de novo hearing,

Father was required to prove a material and substantial change since the entry

of the May 2017 order. As discussed infra, Father met that burden.

      In her third issue, Mother complains that Father’s evidence at the

December 4, 2018 de novo hearing was insufficient to meet his burden of

proving a material and substantial change in circumstances. Mother’s Brief at

19-23. The trial court offered the following analysis.

      Father attempted to obtain a career at an earning capacity of
      $240,704.33 that was imputed to him by [the trial court] in May
      [] 2017. At the time of the hearing before [the trial court in
      December 2018], however, Father testified that he had applied to

                                    - 10 -
J-A22018-19


     approximately 100 legal jobs in the Philadelphia and Delaware
     County market[s] from May 2017 to August 2017.                Father
     explained that before his job with the Beck Organization, he
     practiced law in New Jersey in the [19]90[]s. Father reached out
     to old colleagues from that time to inquire about job opportunities
     but was unsuccessful. Out of his 94 job applications, only three
     applications resulted in “call backs” from prospective employers.
     Father testified that he did not receive any job offers from these
     prospective employers. In August [] 2017, Father accepted a
     contract position with the National Federal Lands Conference and
     relocated to Utah. While Father had no desire to relocate to Utah,
     this was the only job offer that he received during this time period.
     As a result, he accepted the position. Father explained that the
     position in Utah involves work at both a social media branding
     company called Little Cloud Media as well as at a law firm called
     Peace Legal. He testified that his yearly salary for 2018 was
     $109,000 gross.

           Father provided a copy of a payroll statement from October
     16, 2018 through October 31, 2018[,] which showed a gross
     income for the 10 month period of 2018 of $111,916.74 and an
     earnings statement from November 2, 2018 through November
     15, 2018.

                                     ***

     [T]he testimony before [the trial] court revealed that following
     [the May 2017 support order], Father applied to almost 100 jobs.
     Ultimately he was offered one position[,] one which he accepted.
     [The trial] court found that Father’s salary at this new position was
     significantly lower than he had been making with the Beck
     Organization and was significantly lower than the earning capacity
     that had been imputed to him by [the trial court] a year earlier [in
     May 2017]. Accordingly, [the trial] court, in applying the formula
     set forth in Pa.R.C.P. 1910.16-4(a), first determined the parties’
     respective net monthly incomes. Father’s payroll statement
     showed a gross monthly income of $11,191.67. After taxes, [the
     trial] court found that his net monthly income was $7,834.17.
     [The trial] court found that Mother, who has been unemployed for
     almost 20 years, has a zero monthly net income.

            Based upon the evidence presented, [the trial] court
     determined that, pursuant to the Child Support Guidelines set
     forth in the Pennsylvania Rules of Civil Procedure 1910.16-3, and

                                    - 11 -
J-A22018-19


      based upon the parties[’] respective incomes listed above, the
      monthly support obligation to be paid by Father to Mother for
      three children is $2,039.00.

Trial Court Opinion, 4/16/2019, at 5-7 (party designations altered; citations

to the record omitted).

      Our review of the record confirms that Father presented evidence at the

December 4, 2018 hearing that he secured new employment in a different

state and job market, at which his annual salary is lower than the salary that

had been imputed to him in Philadelphia and Delaware counties in May 2017.

The record supports the trial court’s finding that Father’s situation had

materially and substantially changed in the 1½ years between hearings. In

May 2017, Father was imputed an earning capacity of $240,704.33 in the

Philadelphia and Delaware County markets, but at the time of the December

4, 2018 hearing, Father had relocated to Utah and was earning an annual

income of $134,300.11 This reduction of more than $100,000 annual income

is undoubtedly a substantial change in Father’s circumstances. Likewise, the

record supports the trial court’s finding that Father was unable to find

employment as an attorney at the salary level that had been imputed to him

as an attorney working in the Philadelphia area. Father had applied to nearly

100 jobs, had received three “call backs” for positions as an attorney, none of

which resulted in a job offer, and took a “lifeline” when he moved to Utah and




11This figure is derived from the trial court’s finding that Father’s gross
monthly income was $11,191.67. Order, 12/20/2018, at ¶ 18.
                                    - 12 -
J-A22018-19

accepted a job there. Because the support order is supported by the record

and we discern no abuse of discretion, we will not interfere with the broad

discretion afforded the trial court. See Silver, supra. Accordingly, we uphold

the trial court’s exercise of its discretion to decrease Father’s child support

obligation.

        We address Mother’s final three claims together for ease of disposition,

as they all relate to her contention that the trial court should have imputed

the earning capacity of a licensed practicing attorney for Father because

Father failed to establish his income or earning capacity. Mother’s Brief at 23-

30. Mother claims Father provided insufficient evidence to prove his income,

and as a result, the trial court should have imputed an earning capacity to

Father rather than rely upon his actual earnings. Id. Mother argues that

because Father was fired for cause in November 2014, the trial court should

have held Father to an “earning capacity within the range of income he made

at the time of firing for cause.” Id. at 24.

        As this Court has explained,

        [u]nder Rule 1910.16–2(d)(1)[12], if a party voluntarily accepts a
        lower paying job, there generally will be no effect on the support

12   Pa.R.C.P. 1910.16-2 provides as follows.

        (d) Reduced or Fluctuating Income.

              (1) Voluntary Reduction of Income. When either
              party voluntarily assumes a lower paying job, quits a
              job, leaves employment, changes occupations or
              changes employment status to pursue an education,

                                       - 13 -
J-A22018-19


      obligation. A party may not voluntarily reduce his or her income
      in an attempt to circumvent his support obligation. Where a
      parent is fired for cause, however, the court can consider reducing
      the parent’s child support obligation under Rule 1910.16(2)(d)(1)
      if the parent establishes that he or she attempted to mitigate lost
      income.

Grigoruk v. Grigoruk, 912 A.2d 311, 313 (Pa. Super. 2006) (citations

omitted). “Generally, the support amount awarded is based on the parties’

monthly net income.” Pa.R.C.P. 1910.16-2. However, “[i]f the trier of fact

determines that a party to a support action has willfully failed to obtain or

maintain appropriate employment, the trier of fact may impute to that party

an income equal to the party’s earning capacity.” Pa.R.C.P. 1910-16(d)(4).

      In Grigoruk, we affirmed an order which decreased a mother’s child

support obligation where the mother had been fired for cause and attempted

to mitigate her lost income. 912 A.2d at 314. There, the mother was fired

for willful misconduct from her position as the chief executive officer of a non-

profit organization, where she earned about $90,000 annually. Id. at 312.

She had previously been employed in higher level administrative and

executive positions, primarily in the education field, earning as much as

$101,400 per year.     Id.   The mother also held several higher education

degrees, including a doctorate in education. Id. After her termination, the

mother conducted a six-month job search during which she applied for ten



            or is fired for cause, there generally will be no effect
            on the support obligation.

Pa.R.C.P. 1910.16-2(d)(1).
                                     - 14 -
J-A22018-19

positions. Id. The mother focused on college professorships and education

positions within school districts, including principal positions.   The mother

accepted her only job offer, that of a reading specialist earning $52,000

annually. Id. In scrutinizing the mother’s efforts to mitigate her decreased

earnings, this Court found no abuse of discretion in the lower court’s finding

that the mother “undertook a sufficient job search and applied for a variety of

positions, including those offering compensation at a rate equal to her prior

earnings. She accepted the only offer of employment she received.” Id. We

noted that the lower court properly considered the mother’s “relevant

employment history, academic credentials, and credited [the m]other’s

attempts to find commensurate employment when assessing her earning

capacity,” and mother’s “rational decision to accept a position at a reduced

salary rather than continue a job search with no salary.” Id.

      Instantly, it is undisputed Father was fired for cause in November 2014.

There is no indication in the record, and Mother does not argue, that Father’s

termination was an attempt to circumvent his support obligation. Rather, the

record indicates Father’s firing was related to his extramarital affairs, Father

continued to pay his support obligations while unemployed, and he went into

debt to do so. N.T., 12/4/2018, at 29-30, 40, 82-83. Thus, Father’s job loss

was not a result of Father’s effort to avoid his support obligation.       See

Grigoruk, 912 A.2d at 313.




                                     - 15 -
J-A22018-19

      We now examine Father’s efforts to mitigate his decreased earnings.

Mother argues that Father must be imputed an earning capacity corresponding

to Father’s prior employment because he did not attempt to mitigate his loss

of income. Mother’s Brief at 25-28.13 Mother claims that Father engaged in

a brief, negligible job search and improperly focused his efforts on Little Cloud

Media; thus, she contends Father’s income should not be that of the position

he accepted in Utah, but rather, should be a salary comparable to that of a

licensed, practicing attorney in the greater Philadelphia area. Id. at 26-30.

      The trial court offered the following analysis of Mother’s claims.

             [The trial] court did not find that Father willfully failed to
      obtain appropriate employment. Instead, [the trial] court found
      that Father was unable to earn as much as he previously earned
      at [the] Glen Beck [Organization] or at the earning capacity that
      was imputed to him by [the trial court in May 2017] in the current
      job market. Father credibly testified that he made a good faith
      effort to find appropriate employment in the [greater Philadelphia]
      region, at an appropriate salary level, and for an individual with
      his qualifications.     However, despite his efforts, he was
      unsuccessful. Accordingly, [the trial] court found that Father had
      shown a material change in circumstances, modified the support


13  We point out that one of the cases upon which Mother relies on page 27 of
her brief is an unpublished non-precedential memorandum decision which
may not be cited because it was filed before May 2, 2019. Superior Court
Internal Operating Procedure § 37, 210 Pa.Code § 65.37 (“An unpublished
memorandum decision filed prior to May 2, 2019, shall not be relied upon or
cited by a Court or a party in any other action or proceeding, except that such
a memorandum decision may be relied upon or cited (1) when it is relevant
under the doctrine of law of the case, res judicata, or collateral estoppel, and
(2) when the memorandum is relevant to a criminal action or proceeding
because it recites issues raised and reasons for a decision affecting the same
defendant in a prior action or proceeding.”); see also Pa.R.A.P. 126(a)
(unpublished non-precedential memorandum decisions of the Superior Court
filed after May 1 2019, may be cited for their persuasive value).
                                     - 16 -
J-A22018-19


      order, and calculated actual earnings based upon Father’s new
      position.

Trial Court Opinion, 4/16/2019, at 8 (emphasis in original; party designation

altered).    “[T]he trial court, as the finder of fact, is entitled to weigh the

evidence and assess the credibility of witnesses.”          Krankowski v. O’Neil,

928 A.2d 284, 287 (Pa. Super. 2007).             As discussed supra, the trial court

found Father undertook a sufficient job search, applied to a variety of

positions, including those offering compensation at a rate comparable to the

$240,704.33 earning capacity that had been imputed by the trial court in May

2017, and accepted the only offer of employment he received. See Grigoruk,

912 A.2d at 314. The trial court took into account Father’s relevant work

history     and   law   degree,   and   it   credited   Father’s   attempts   to   find

commensurate employment and his decision to accept employment at a

reduced salary rather than continue a job search with no salary. See id. We

discern no abuse of discretion in the trial court’s finding that Father did not

willfully fail to obtain or maintain appropriate employment, its failure to impute

an earning capacity to Father, or its determination of Father’s income relating

to his employment in Utah, which was based upon testimonial and

documentary evidence presented at the December 2018 hearing.

      Based on the foregoing, and after reviewing the evidence of record, we

discern no abuse of discretion in the trial court’s rationale and calculation of

Father’s income and support obligation. Accordingly, we decline to disturb the



                                        - 17 -
J-A22018-19

order entered on December 20, 2018, which decreased Father’s monthly child

support obligation to Mother.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/19




                                  - 18 -